Citation Nr: 1036551	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-38 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for residuals 
of an injury of the right knee on the basis of instability and 
subluxation, rated as 10 percent disabling prior to June 19, 
2007, and as 20 percent disabling as of that date.  

2.  Entitlement to an increased disability rating for residuals 
of an injury of the right knee with traumatic arthritis, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for residuals 
of a shell fragment wound of the right lower leg, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1969.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and Insurance 
Center in Philadelphia, Pennsylvania.  Jurisdiction over the case 
was subsequently transferred to the Regional Office (RO) in 
Boston, Massachusetts.

In June 2007, the Board denied entitlement to a disability rating 
in excess of 10 percent for residuals of an injury of the right 
knee on the basis of instability and subluxation and remanded the 
issues of entitlement to increased disability ratings for 
residuals of an injury of the right knee with traumatic 
arthritis, rated 10 percent disabling, and residuals of a shell 
fragment wound of the right lower leg, rated 10 percent 
disabling, to the Appeals Management Center (AMC).  

The Veteran appealed the Board's decision as to the issue denied 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an Order issued in August 2008, the Court granted a 
joint motion of the parties, vacated the June 2007 Board decision 
denying entitlement to a disability rating in excess of 10 
percent for residuals of an injury of the right knee on the basis 
of instability and subluxation and remanded the case to the Board 
for additional action.  

In April 2009, the AMC, in the course of consideration of the 
claims that were remanded, issued a rating decision granting an 
increased rating of 20 percent for residuals of an injury of the 
right knee on the basis of instability and subluxation, effective 
from September 19, 2007, the date of a VA examination of the 
knee.  The AMC also issued a supplemental statement of the case 
(SSOC) denying increased ratings for the two issues that had been 
remanded and over which they had jurisdiction.  Those two issues 
were returned to the Board from the AMC for a decision.  In 
August 2009, the Board remanded all three claims to the AMC for 
additional development consistent with the joint motion of the 
parties as well as the principle that a veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less than 
the maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The claims have been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  For the period prior to June 19, 2007, the recurrent 
subluxation and lateral instability of the Veteran's right knee 
more nearly approximated slight impairment than moderate 
impairment; as of that date the recurrent subluxation and lateral 
instability more nearly approximated moderate impairment than 
severe impairment.

2.  Residuals of an injury of the right knee with traumatic 
arthritis are manifested by pain on motion; extension is not 
limited to more than 5 degrees; flexion is not limited to less 
than 45 degrees; and there is no malunion, ankylosis or frequent 
episodes of "locking," pain, and effusion into the joint.  

3.  Residuals of a shell fragment wound of the right lower leg 
are manifested by scarring that is superficial and painful 
without deep scarring, not exceeding an area of six square inches 
and producing no functional limitation.  


CONCLUSIONS OF LAW

1.  For the period prior to June 19, 2007, the criteria for more 
than a disability rating of 10 percent for residuals of an injury 
of the right knee on the basis of instability and subluxation 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.71a, Diagnostic Code 5257 (2009).

2.  For the period from to June 19, 2007, the criteria for more 
than a disability rating of 20 percent for residuals of an injury 
of the right knee on the basis of instability and subluxation 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.71a, Diagnostic Code 5257 (2009).

3.  The criteria for more than a disability rating of 10 percent 
for residuals of an injury of the right knee with traumatic 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5258, 5260-5262 (2009).

4.  The criteria for more than a disability rating of 10 percent 
for residuals of a shell fragment wound of the right lower leg 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4118a, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by letters mailed in December 2003 and August 2007.  Although 
full notice was not provided until after the initial adjudication 
of the claims, the Board finds that the Veteran has not been 
prejudiced by the timing of this letter.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the completion 
of all indicated development of the record, the originating 
agency readjudicated the Veteran's claims in July 2010.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could be 
obtained to substantiate the claims.  The Veteran reported in 
July 2010 that he had no additional evidence to submit.  The 
Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claims.



Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight; a 20 percent 
evaluation if it is moderate; or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When limitation 
of motion of the specific joint involved is noncompensable under 
the appropriate diagnostic code, a 10 percent rating will be 
assigned for each major joint or group of minor joints affected 
by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent rating 
if flexion is limited to 45 degrees; and a 20 percent rating is 
flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to five degrees; a 10 percent 
rating is extension is limited to 10 degrees; and a 20 percent 
rating is flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating 
if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel also has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of the 
leg) may be assigned for disability of the same joint.  VAOGCPREC 
9-2004 (September 17, 2004).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45 (2009).  See, in general, DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under the provisions of 38 C.F.R. § 4.118, scars are rated based 
on varying manifestations.  In this regard, the Board notes that 
as of October 23, 2008, revised provisions for evaluating scars 
were enacted.  This new regulation, however, indicates that the 
revised provisions are applicable only to claims received on or 
after October 23, 2008.  Accordingly, these revisions do not 
apply to the present case, as the claim was received prior to 
October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23. 2008).    

Under the criteria in effect prior to October 23, 2008, scars, 
other than on the head, face, or neck, that are deep or that 
cause limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A 20 percent rating 
requires an area or areas exceeding 12 square inches (77 sq. cm).  
A deep scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion warrant a 10 
percent rating for area or areas of 144 square inches (929 sq. 
cm.) or greater.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated.  A superficial 
scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7802.

A 10 percent rating may be assigned for scars which are 
superficial and unstable. An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803.

A 10 percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected right knee and lower leg 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

By way of history, the Veteran was granted service connection for 
residuals, right shell fragment wound, right leg, and residuals 
laceration right knee, in November 1980.  A March 2002 rating 
decision reflects that three separate ratings were established 
and that the disabilities were each rated as 10 percent disabling 
based on instability and recurrent subluxation, residuals of 
shell fragment wound with scarring, and arthritis with painful 
motion.  The Veteran filed the instant claim for an increased 
ratings in September 2003.  During the course of this appeal, the 
rating for instability and recurrent subluxation was increased to 
20 percent, effective June 19, 2007.  

In response to the Veteran's claims for increased ratings, he was 
afforded a VA examination in June 2004.  The Veteran reported 
that he injured his right knee in combat.  While running, he fell 
on his knife and lacerated the knee.  A severe infection resulted 
which required hospitalization for approximately 10 days.  At the 
time of the examination, the Veteran endorsed symptoms such as 
pain, clicking and popping of the knee cap on flexion and 
snapping.  He complained that in his occupation as a factory 
supervisor he was forced to be on his feet many hours a day with 
considerable walking.  As a result, he experienced recurrent and 
prolonged pain in the knee joint.  He noted that past X-rays 
showed mild diffuse articular cartilage along the medial patella 
facet.  An examination revealed a well-healed scar of the right 
knee approximately one inch above the patella at the site of the 
laceration.  There was no other scar.  The range of motion was 
good in that there was flexion to 150 degrees.  Negative Lachman 
and McMurray test and a negative drawer test were noted.  

The Veteran submitted a log of his knee symptoms documenting 
pain, stiffness, popping, weakness, trouble walking, bending and 
moving sideways, dated from approximately June 2001 to November 
2003.  

The Veteran underwent a fee-basis VA examination in March 2005.  
He endorsed complaints of sharp pain, dull, aching pain, and 
weakness and stiffness, worst behind, at and below the kneecap.  
These were constant, with flare-ups daily lasting one-half to two 
hours.  He reported trouble walking, weakness in the knees, 
limping and pain.  Symptoms were not relieved by rest and he 
walked through the pain.  He reported that he had physical 
therapy in February 2002.  He was still a production supervisor 
and he had not taken time off from work due to the knee.  
Functional impairment was identified as stiffness, pain, limping, 
weakness, and pain using stairs and the knee popping out.  

Examination revealed normal posture and gait.  Leg length was 
equal without signs of abnormal weight bearing.  No assistive 
devices were used to walk.  The knee joint and leg appeared 
normal.  There were normal drawer and McMurray signs.  The right 
knee had locking pain by history and subpatellar crepitus, but 
there was no joint effusion or recurrent subluxation.  The knee 
was not alkotic in a fixed position.  Range of motion testing 
revealed flexion to 130 degrees and extension to zero degrees 
(pain at 125 degrees and 0.5 degrees).  There were pain, fatigue, 
weakness, lack of endurance, but no incoordination.  The 
diagnosis was subpatellar arthritis and crepitus.  The examiner 
felt that this affected the Veteran's job because it locked up 
for 10 to 30 minutes forcing him to sit down and rest until it 
passed.  

The Veteran was afforded an additional VA orthopedic examination 
in September 2007.  The Veteran complained that he could not walk 
more than a quarter of a mile or stand for more than 15 to 30 
minutes.  Symptoms included giving way, mostly when rising from a 
seated position, a feeling of instability in the knee, occasional 
awakening from sleep with pain, daily dull ache, stiffness upon 
prolonged sitting, locking once per week and difficulty 
descending stairs.  On examination, there was no effusion but 
there was evidence of abnormal weight-bearing.  Range of motion 
was 0 to 120 degrees with pain at 90 degrees.  There was no 
additional loss of range on repetitive use.  There was no 
ankylosis.  There were crepitus, tenderness and clicks.  No 
instability was observed.  The diagnoses were degenerative joint 
disease (DJD) and patellofemoral syndrome of the right knee.  The 
examiner opined that the disorders would limit the Veteran's 
mobility and affect his job as a floor supervisor.  Due to pain, 
discomfort and instability, the Veteran reported that he no 
longer did his own yard work, hunted or shoveled snow.  Also, he 
had trouble being in a vehicle for a prolonged period.  

The Veteran was afforded a VA scar examination in November 2008.  
The range of motion of the right knee was 0 to 130 degrees.  He 
had trouble with a full squat.  There was no suggestion of valgus 
or varus deformity, and the knee was negative for a definite 
effusion.  There was mild to moderate crepitation suggestive of 
underlying chondromalacia.  He had tenderness over the medial 
joint line.  No increased pain or fatigability was reported with 
repetition.  There was an elliptical scar on the right lower leg 
measuring 4 cm. in length by 2 cm. at its widest point.  There 
were no underlying defect in the crural fascia and no elevation 
or depression.  There were normal sensation and no indication of 
circulatory disturbance, with intact pulses and no venous 
dilation.  The Veteran expressed no complaints of pain on 
moderate pressure in the region of the scar.  The diagnoses were 
post-traumatic osteoarthritis, right knee, and healed superficial 
scar, junction proximal and middle third right lower leg.  

The Veteran underwent a VA orthopedic examination in February 
2010.  He reported increased instability and noted giving way.  
He was now a shipper because his division moved overseas.  He 
must pack boxes up to 120 pounds and move them.  During the work 
week, he is in pain by Wednesday.  The right leg scar was 
measured the same as the last examination and was reportedly 
stable.  There were no reported episodes of subluxation or 
dislocation.  Locking occurred less than monthly.  He could still 
only walk 1/4 mile.  No instability was noted.  Range of motion was 
0 degrees extension to 125 degrees flexion with evidence of pain 
on repetition.  The diagnosis was internal derangement of the 
right knee with DJD and patellofemoral syndrome and probable 
meniscal tear.  This caused decreased mobility and moderate to 
severe affects on usual daily activities.  The right calf mortar 
wound had no effect on daily activities.  The examiner commented 
that the right knee disability affected the Veteran's ability to 
work in an environment requiring continuous use of stairs, 
lifting or extensive walking.  A sedentary occupation would be 
possible if breaks were allowed.  

With respect to the period prior to June 19, 2007, the Board has 
determined that the Veteran is not entitled to more than a 
disability rating of 10 percent for his right knee disability 
based on recurrent subluxation or lateral instability.  Neither 
VA examinations nor the Veteran's diary from this time period 
evidence more than slight instability.  Instability testing was 
normal on VA examinations and recurrent subluxation was found not 
to be present on both VA examinations.  The diary entries do not 
demonstrate recurrent subluxation.  As to the period beginning 
June 19, 2007, there is no more than moderate recurrent 
subluxation or lateral instability.  Recurrent subluxation is 
simply not present according to the clinical record.  As to the 
degree of lateral instability, the Board notes that the report of 
the February 2010 examination reflects no instability was found 
on examination and the November 2008 examination report shows no 
varus or valgus deformity, thus not supporting a finding of more 
than moderate lateral instability.  

The Board has considered the Veteran's contentions as directed in 
the joint motion of the parties.  To this end, the Board finds 
the Veteran's description that the knee gives way, feels unstable 
and is weak, to be outweighed by the clinical evidence showing 
either mild instability prior to June 19, 2007, or moderate 
instability thereafter.  The Board does not dispute and in fact 
wholly agrees that the Veteran may describe his symptoms and that 
this is evidence; however, his statements do not show a degree of 
disability that exceeds that demonstrated in the clinical record.  
The thorough VA examinations unequivocally demonstrate the degree 
of lateral instability did not more nearly approximate moderate 
than prior to June 19, 2007, or in excess of moderate thereafter, 
and they unequivocally show a lack of recurrent subluxation.  As 
to the examiner's assessment in September 2007 that the knee 
gives way without warning when rising from a sitting position, 
this is a recitation of the Veteran's complaints and does not 
demonstrate more than moderate instability when viewed in the 
context of the entire record.  The fact that the knee gives way 
is not disputed and has been considered in arriving at the 
current rating.  Thus, the Board does not find that an increased 
rating based on recurrent subluxation and lateral instability is 
warranted at any time.  

As to the claim for an increased rating for residuals of an 
injury of the right knee with traumatic arthritis, there is no 
evidence that extension was limited to more than 5 degrees, or 
that flexion was limited to 45 degrees or less.  While there was 
pain at 90 degrees noted on one examination, this does not 
warrant an increased rating under the diagnostic codes.  There 
was evidence of pain, weakness and fatigability but not 
additional limitation based on these factors.  The record also 
does not demonstrate loss of range motion upon repetition to the 
extent that an increased rating could be supported.  Although 
there is locking, there is no effusion into the joint, and the 
Veteran did not describe the episodes of locking that could be 
considered frequent in his most recent examination.  There is no 
ankylosis or malunion of tibia and fibula.  

As to the scar of the right lower extremity, the record is 
replete with reference to it being asymptomatic and not 
functionally limiting.  It is not deep nor is it of a size that 
would warrant a higher rating.  

The Board has considered whether there is any other basis for 
granting these claims but has found none.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
disabilities warranted more than the ratings discussed above.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disabilities and that 
the manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disabilities would be in excess of those contemplated by the 
assigned ratings.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased disability rating for residuals of an 
injury of the right knee on the basis of instability and 
subluxation, rated as 10 percent disabling prior to June 19, 
2007, and as 20 percent disabling as of that date, is denied.  

Entitlement to an increased disability rating for residuals of an 
injury of the right knee with traumatic arthritis, currently 
rated as 10 percent disabling, is denied.

Entitlement to an increased disability rating for residuals of a 
shell fragment wound of the right lower leg, currently rated as 
10 percent disabling, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


